

117 HR 3288 IH: Tax Filer Voter Registration Act
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3288IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mrs. Watson Coleman (for herself, Mr. Suozzi, Ms. Norton, Ms. Pressley, Ms. Scanlon, Mr. Johnson of Georgia, Mr. Thompson of Mississippi, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Voter Registration Act of 1993 to treat certain tax return preparers as voter registration agencies under such Act for purposes of distributing voter registration application forms, and for other purposes.1.Short titleThis Act may be cited as the Tax Filer Voter Registration Act or the Filer Voter Act.2.Treatment of tax return preparers as voter registration agencies for purposes of distributing voter registration application forms(a)Tax return preparers as voter registration agencies(1)In generalSection 7 of the National Voter Registration Act of 1993 (52 U.S.C. 20506) is amended by adding at the end the following new subsection:(e)Special rules for tax return preparers(1)Treatment as voter registration agenciesSubject to paragraph (2) and except as provided in paragraph (3), each tax return preparer in a State shall be treated as a voter registration agency designated by the State for purposes of this section.(2)Methods of meeting requirements(A)Availability of forms in office for customers who meet preparer in personA tax return preparer who provides tax return preparation services to customers who meet the preparer in person at the preparer’s office may meet the requirements applicable to the tax return preparer under this section by displaying copies of the mail voter registration application form used by the State in which the office is located in a manner which ensures that the forms are visible and accessible to any customer who visits the office.(B)Availability of forms through hyperlink for customers who receive services onlineA tax return preparer who provides tax return preparation services to customers through online methods may meet the requirements applicable to the tax return preparer under this section—(i)by providing a hyperlink to the mail voter registration application form developed by the Election Assistance Commission under section 9(a)(2), or to the website of the appropriate election official through which an individual may register to vote online, through the same computer software, service, or program by which the tax return preparer provides services to the customer online; and(ii)by ensuring that the hyperlink is prominently displayed to each customer who receives any tax return preparation services from the tax return preparer.(3)ExceptionsA tax return preparer shall not be required to meet the following requirements of this section which are otherwise applicable to a voter registration agency designated by the State for purposes of this section:(A)Clause (iii) of subsection (a)(4)(A) (relating to the acceptance of completed voter registration application forms for transmittal to the appropriate State election official).(B)Subparagraph (B) of subsection (a)(6) (relating to the provision of the form by which an individual may apply to register to vote at a voter registration agency and related forms and statements).(C)Subsection (d) (relating to the deadline for the transmittal of completed voter registration application forms to the appropriate State election official).(4)DefinitionIn this subsection, the term tax return preparer means—(A)a tax return preparer described in section 7701(a)(36) of the Internal Revenue Code of 1986, other than a tax return preparer who—(i)during the taxable year, reasonably expects to prepare fewer than 100 individual tax returns, or(ii)during the previous taxable year, prepared fewer than 100 individual tax returns; or(B)any certified volunteer tax preparer who receives funding from the Secretary of the Treasury under the Volunteer Income Tax Assistance Program or the Tax Counseling for the Elderly Program.(5)RegulationsThe Election Assistance Commission, in consultation with the Secretary of the Treasury, shall promulgate such regulations as the Commission considers appropriate to carry out this subsection..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to taxable years occurring after December 2019.(b)Responsibilities of Secretary of the Treasury relating to certified volunteer tax preparers(1)Guidance to certified volunteer tax preparers receiving funding under certain programsThe Secretary of the Treasury shall provide assistance and guidance to enable certified volunteer tax preparers who receive funding under the Volunteer Income Tax Assistance Program or the Tax Counseling for the Elderly Program to meet the requirements of section 7(e) of the National Voter Registration Act of 1993 (as added by subsection (a)).(2)Revision to intake and interview and quality review sheetThe Secretary of the Treasury shall revise the intake and interview and quality review sheet provided to an individual who utilizes the services of certified volunteer preparers to include the following question: Do you want to receive a form today to register to vote or update your voter registration information?, as well as a box for the individual to check to indicate whether or not the individual wants to receive such a form.(3)Display of information at sitesThe Secretary of the Treasury shall revise the quality site requirements for volunteer tax preparers who receive funding under the Volunteer Income Tax Assistance Program or the Tax Counseling for the Elderly Program to include a requirement that the sites clearly and prominently display voter registration application forms.